DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

	Claims 1-4 are pending. Claims 2-4 have been newly added.
Information Disclosure Statement PTO-1449 
 	The Information Disclosure Statement submitted by applicant on 09-26-2019 has been considered. Please see attached PTO-1449. 
Objection
Claim 2 and 3 recite the limitation "the user" in lines 8 and 5, respectively.  There is insufficient antecedent basis for these limitations in the claims. Appropriate correction required.
Double Patenting
	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
10.	Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,641,502. Claims 1-20 of US Patent No. 9,641,502 contains every element of claim 1-4 of the instant application and as such anticipate claim 1-4 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown below, for example, in the mapping of claim 1). 
Instant Application
US Patent No. 9,641,502
1. A method for passive authentication by a computing system, the method comprising: receiving, by the computing system, a first attribute; 







receiving, by the computing system, a second attribute; and 



passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level based on comparing the second attribute to one or more second previously stored attributes, 


wherein the first and second attributes each comprise an event indicative of the user or a physical characteristic of the user, and 
wherein each previously stored attribute comprises a previously stored event, a previously stored physical characteristic, or one or more previously determined acceptable values for one or more users.


passively updating, by the computing system, the first authentication level to a second authentication level by comparing each attribute of the second subset of attributes to one or more second previously stored attributes each having an assigned second type matching the corresponding second type determined for each attribute of the second subset of attributes; 
wherein each attribute of the first subset of attributes and of the second subset of attributes is an event indicative of the user or is a physical characteristic of the user; and wherein each previously stored attribute comprises a previously stored event, a previously stored physical characteristic, or one or more previously determined acceptable values for the type corresponding to the stored attribute for one or more users.


11.	Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,898,758. Claims 1-20 of US Patent No. 8,898,758 contains every element of claim 1-4 of the instant application and as such anticipate claim 1-4 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown below, for example, in the mapping of claim 1). 
Instant Application
US Patent No.8,898,758
1. A method for passive authentication by a computing system, the method comprising: receiving, by the computing system, a first attribute; passively authenticating, by the computing system, a user at a first authentication level based on comparing the first attribute to one or more first previously stored attributes; 
receiving, by the computing system, a second attribute; and 























passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level based on comparing the second attribute to one or more second previously stored attributes, wherein the first and second attributes each comprise an event indicative of the user or a physical characteristic of the user, and 
wherein each previously stored attribute comprises a previously stored event, a previously stored physical characteristic, or one or more previously determined acceptable values for one or more users.
1. A method for passive authentication by a computing system, the method comprising: receiving, by the computing system, multiple attributes of a first user, the attributes comprising a first subset of attributes comprising one or more attributes and a second subset of attributes comprising one or more attributes; determining by the computing system, from a set of types, corresponding types for each attribute of the first subset of attributes, 
wherein each of the types in the set of types has a corresponding weight; comparing by the computing system, based on the determined types for each attribute of the first subset of attributes, each attribute of the first subset of attributes to one or more previously stored attributes with a corresponding type, thereby selecting a first applicable attribute;
 passively authenticating, by the computing system, the first user at a first confidence level, the first confidence level based on the weights for the types corresponding to the first applicable attribute; determining, from the set of types, corresponding types for each attribute of the second subset of attributes; comparing, based on the determined types for each attribute of the second subset of attributes, each attribute of the second subset of attributes to one or more of the previously stored attributes with a corresponding type, thereby selecting a second applicable attribute; and 
updating, by the computing system, the first confidence level to a second confidence level, the second confidence level based on the weights for the types corresponding to the second applicable attribute; wherein each attribute of the first subset of attributes and of the second subset of attributes comprises at least one of: an event associated with the first user and a physical characteristic of the first user; and wherein each previously stored attribute comprises a previously stored user event, a previously stored user physical characteristic, or one or more previously determined acceptable values for the type corresponding to that stored attribute.


12.	Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,590,021. Claims 1-20 of US Patent No. 8,590,021 contains every element of claim 1-4 of the instant application and as such anticipate claim 1-4 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown below, for example, in the mapping of claim 3). 
Instant Application
US Patent No.8,590,021
3. A method for passive authentication by a computing system, the method comprising: 


receiving, by the computing system, a first attribute having a first weight;  Application No. 16/447,822Docket No.: 215786-0131-01-US-589584 Amendment dated August 1, 2019Page 4 First Preliminary Amendment receiving, by the computing system, a second attribute having a second weight, wherein the first and second attributes each comprise an event indicative of the user or a physical characteristic of the user; 



comparing the received first and second attributes to respective previously stored attributes corresponding to the first attribute and the second attribute, wherein each previously stored attribute comprises a previously stored event, a previously stored physical characteristic, or one or more previously determined acceptable values for one or more users; computing an overall weighted confidence level based upon one or more of the comparison of the received first and second attributes to the respective previously stored attributes, the first weight of the first attribute, and the second weight of the second attribute; and 

passively authenticating, by the computing system, a user at an authentication level based on a comparison of the overall confidence level to a threshold confidence level.
1. A method performed by a computing device for passively authenticating a user, comprising: detecting, by the computing device, an attribute of a single action; 
receiving, by the computing device, at least one of a confidence level or one or more confidence factors required to authenticate the user, wherein: the confidence level comprises a threshold level required for passive authentication, or the confidence factors comprise one or more of: detectable user events and detectable user physical characteristics; 
examining, by the computing device, the detected attribute of the single action to determine either a difference level between the detected attribute and a previously stored attribute of a similar action or to determine a presence of security factors corresponding to one or more confidence factors; determining, by the computing device, whether the difference level is within the confidence level, or whether the security factors match the one or more confidence factors to a predetermined degree; and if the difference level is within the confidence level or if the security factors match the one or more confidence factors to a predetermined degree, 
passively authenticating, by the computing device, the user without requiring the user to actively authenticate.


12.	Claims 1-4 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-12 of U.S. Patent No. 10,389,712. Claims 1-12 of US Patent No. 10,389,712 contains every element of claim 1-4 of the instant application and as such anticipate claim 1-4 of the instant application. Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown below, for example, in the mapping of claim 1). 
Instant application
US Patent No.10,389,712
1. A method for passive authentication by a computing system, the method comprising: receiving, by the computing system, a first attribute; 
passively authenticating, by the computing system, a user at a first authentication level based on comparing the first attribute to one or more first previously stored attributes; 







receiving, by the computing system, a second attribute; and 

passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level based on comparing the second attribute to one or more second previously stored attributes,  








wherein the first and second attributes each comprise an event indicative of the user or a physical characteristic of the user, and 
wherein each previously stored attribute comprises a previously stored event, a previously stored physical characteristic, or one or more previously determined acceptable values for one or more users.
1. A method for passive authentication by a computing system, the method comprising: receiving, by the computing system, a first attribute;
 passively authenticating, by the computing system, a user at a first authentication level based on comparing the first attribute to one or more first previously stored attributes, the first attribute having a first weight; 
computing a confidence level associated with the first attribute and first weight; receiving, by the computing system, a request to complete a transaction; determining a confidence level to complete the transaction; 

receiving, by the computing system, a second attribute;

 passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level based on comparing the second attribute to one or more second previously stored attributes, the second attribute having a second weight; 
modifying the confidence level based upon the second attribute and the second weight; determining the confidence level based upon the second attribute is sufficient to complete the transaction; and completing the transaction, 

wherein the first and second attributes each comprise an event indicative of the user or a physical characteristic of the user, and wherein each previously stored attribute comprises a previously stored event, a previously stored physical characteristic, or one or more previously determined acceptable values for one or more users.


Claim Rejections - 35 USC § 103
		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Gedge et al. (US Publication No.2009/0260075) in view of Lang (US Publication No.2009/0199264).
	As per claim 1, Gedge teaches a method for passive authentication by a computing system (paragraph [0006], establishing identity of a subject, assessing the identity of the subject) , the method comprising:  receiving, by the computing system, a first attribute (paragraph [0006]-[007], receiving/monitoring behavior of subject); passively authenticating, by the computing system, a user at a first authentication level based on comparing the first attribute to one or more first previously stored attributes (paragraph [0006],“comparing the behavior with a set of behavior…and assessing the identity of the subject on the basis of the comparison”; paragraph [0039], “the provision of a suitable VSA to the authenticating device AD allows the subject to automatically logon” (passively authentication)); receiving, by the computing system, a second attribute (paragraph [0008]-[0010], assessing the identity based on sequence of behavioral events, location of the request location of the subject; paragraph [0050] “newly generated signature”); and wherein the first and second attributes each comprise an event indicative of the user or a physical characteristic of the user (paragraph [0007], paragraph [0039] and figure 1), and wherein each previously stored attribute comprises a previously stored event, a previously stored physical characteristic, or one or more previously determined acceptable values for one or more users (paragraph [0038], “collection of many behavioral events”).
	Gedge does not explicitly teach passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level based on comparing the second attribute to one or more second previously stored attributes.
However, in an analogous art, Lang teaches passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level (paragraph [0036] “decrease of the trust level)  based on comparing the second attribute to one or more second previously stored attributes (paragraph [0036], “decrease of the trust level may be based on a user location…the magnitude of the rate of decrease may be increased if the user location is different that during a previous user transaction”).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Gedge to include passively updating, by the computing system, the first authentication level to a second authentication level different from the first authentication level based on comparing the second attribute to one or more second previously stored attributes as disclosed by Lang . This would have been obvious because person having ordinary skill in the art would have been motivated to do so in order to achieve the predictable result of dynamically determine trust level and authenticate users based on trust level.
Allowable Subject Matter
Claims 2-4 would be allowable if overcome the double patenting rejections and objection of the claims.
The following is an examiner's statement of reasons for allowance: 
The closest prior arts taken singly or in combination, fail to anticipate or render  computing an overall weighted confidence level based upon the first attribute having the first weight and the second attribute having the second weight; comparing the overall confidence level to a confidence level based upon previously stored attributes corresponding to the first attribute and the second attribute, wherein each previously stored attribute comprises a previously stored event, a previously stored physical characteristic, or one or more previously determined acceptable values for one or more users; and passively authenticating, by the system, a user at an authentication level based on the comparison of the overall confidence level to the confidence level based upon the one or more previously stored attributes.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ali Abyaneh whose telephone number is (571) 272-7961. The examiner can normally be reached on Monday-Friday from (8:00-5:00). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on (571) 272-4063. The fax phone numbers for the organization where this application or proceeding is assigned as (571) 273-8300 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/ALI S ABYANEH/
Primary Examiner, Art Unit 2437